DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 37, 39 and 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claims all disclose having a first mold with a “curved region between at least two of the plurality of indentation formation portions” but the independent claims from which these claims depend disclose the first mold also having “a flat region between at least two of the plurality of indentation formation portions” while the specification as originally filed 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-16, 32 and 39 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 discloses that the perimeter is configured to “separate the moldable material” which is incomplete as such making the limitation unclear since it is unknown relative to what the moldable material is separating.  For the purposes of examination, the claim will be interpreted as being configured to “separate a portion of the moldable material that extends past the perimeter from the rest of the moldable material”.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 9, 10, 14-16, 32 and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fast (9820609).  Fast discloses a set having a first and second mold portions (10) configured to receive a moldable material in the form of a dough batter (90), wherein the first and second mold portions each include first and second base portions and the first base portion includes a plurality of indentation formation portions (40) that extend upward from the first base portion and have an edge (Fig. 1), a flat region (22) and a curved region formed in part an end of the mold can extend between at least two of the indentation formation portions (Fig. 1), a shaped perimeter (26) that extends upward from the first base portion and surrounds the first base portion and the plurality of indentation formation portions (Fig. 1) and a plurality of design projections (30) configured to imprint an exterior of the moldable material (Figs. 7 & 8).  The perimeter extends farther from the first base portion than the indentation forming portions (Fig. 1, column 3 line 53 – column 4 line 5) to enable moldable material that extends past the perimeter to separate from the rest of the moldable material and the indentation formation portions are configured to form at least first and second sub-segments with an indentation there between that are configured to allow the moldable material to fold without separating (Figs. 7 & 8).  The second mold portion also includes design projections (30) that extend from the second base portion and a shaped perimeter that is the same as the first base portion (Fig. 1).  The plurality of indentation formation portions can be configured to have different spatial properties (column 4 lines 10-25).  Fast also discloses a method of placing moldable material into the base portion of the first mold portion, pressing the moldable material into the first mold portion to form the sub-segments and indentation by flattening a second side of the moldable material  by folding the moldable material at the indentation to create a hollow object with an open region(column 3 line 53 – column 4 line 5)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 17 and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fast as applied above and further in view of Clauss (1947124).  Fast discloses the basic inventive concept with the exception of the mold portions being permanently connected by a rotatable connection mechanism such that the first mold portion is positioned to extend upward from a support surface.  Clauss discloses a set with first and second mold portions permanently connected by a hinge with one of the mold portions placed on a support to have the mold portion extend in a direction away from the support (Fig. 1).  It would have been obvious to one of ordinary skill in the art from the teaching of Clauss to have the mold sections rotatably connected and first mold portion positioned on a support for the predictable result of enabling the formation of a two-sided mold that can be easily used and maneuvered to form a desired molded object.  
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fast as applied for claim 10 above.  The references disclose the basic inventive concept with In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fast as applied for claim 1 above and further in view of Jackson (2004/0020370).  Claim 25 is rejected under 35 U.S.C 103 as being unpatentable over Fast and Clauss as applied for claim 17 above and further in view of Jackson.  Fast and Fast and Clauss disclose the basic inventive concept with the exception of having a support structure for holding or over which the moldable material is folded after forming.  Jackson discloses a device for forming a molded object that includes a support structure such as a tray for holding the molded material after formation (paragraph 31).  It would have been obvious to one of ordinary skill in the art to include a support structure for the predictable result of supporting the molded material after it is formed.  
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fast as applied for claim 1 above and further in view of Yancey (1606778).  Fast discloses the basic inventive concept with the exception of the indentation formation portion having a tapered edge, a first formation side and a second formation side configured to form a triangle.  Yancey discloses a set for molding an object having and indentation formation portion (9) configured to have a first formation side, a second formation side and a tapered edge configured to form a triangle (Figs. 2 & 9).  It would have been obvious to In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dewa (2003/0094754) and Henry (2019/0255452).  Dewa discloses a mold (Fig. 4, paragraphs 37-39) for receiving a moldable material to form an object by folding having a first mold portion (31) with a base portion defining a support structure for the moldable material having a plurality of indentation forming portions (33) extending upward therefrom and comprising an edge (Fig. 4) and a flat region (12o) that extends between at least two of the indentation formation portions (Fig. 2c) such that each indentation portion forms first and second sub-segments in a first side of the moldable material (Fig. 2C) and a second mold portion (32) with design projections (34) that imprint (Rb) a second side of the moldable material opposite the first (Fig. 2A).  At least one of the indentation formation portions has a spatial property different from one of the spatial properties of one of the other indentation formation portions due to a horizontal or vertical arrangement (Fig. 2C).  Dewa discloses the basic inventive concept with the exception of the first base portion having openings.  Henry discloses a mold having a first base portion (104) with openings therein (130b & 130d) for enabling connection with tabs (120b & 120d) on a second base portion (Fig. 1A).  Since both Dewa and Henry disclose molds with first and second base portions, it would have been obvious to one of ordinary skill in the art to include openings in one of the base portions for .  
Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dewa and Henry as applied above for claim 30 and further in view of Song (CN108437505A).  Dewa and Henry disclose the basic inventive concept with the exception of the first and second molds being permanently connected by a hinge to enable rotation.  Song discloses first and second molds permanently connected by a hinge with each of the molds having a substantially similar rectangular perimeter but configured such that one perimeter can fit within the other (Fig. 1, abstract).   Since both Dewa and Song disclose molds with first and second mold portions, it would have been obvious to one of ordinary skill in the art to configure the molds of Dewa so as to be shaped and hinged together as taught by Song for the predictable result of forming a mold that can be used to create an object in a manner that can improve efficiency.  
Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dewa and Henry as applied for claim 30 above.  Dewa and Henry disclose the basic inventive concept with the exception of a curved region being located between the plurality of indentation formation portions.  The examiner notes that changes in the shape of a component have been held to be an obvious matter of design choice.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Allowable Subject Matter
Claims 3, 4, 6, 20-24, 29 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and rewritten to 
Claims 31, 33-36 and 38 are allowed.
Response to Arguments
Applicant’s arguments with respect to the rejected claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In regard to Applicant’s argument that Henry fails to disclose openings that extend through the mold, the examiner notes that Figs. 6a-6f show that the tabs from one side of the mold extend through to the other side of the mold as such showing that the openings are through openings, meeting the limitations of the claims.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AMH
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711